MOTION GRANTED. The Initial Case Management Conference is hereby reset to July 29, 2020 at 9:30 a.m. The
conference will be conducted by telephone. All parties shall call 1-877-336-1831, and when prompted for the access
code, enter 7039387# to participate in the Case Management Conference. If a party has difficulty connecting to the call
or has been on hold for more than five (5) minutes, please call 615-736-7344.

                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF TENNESSEE
                                              NASHVILLE DIVISION


                                                                  )
            TILIHIA WILSON,                                       )
                                                                  )
                                     Plaintiff,                   )
                                                                  )   Civil Action
                      v.                                          )   No. 3:20-cv-00146
                                                                  )
            24/7 BACKGROUND CHECK LLC                             )
            d/b/a CRIMINAL 411,                                   )
                                                                  )
                                 Defendant.                       )



                           PLAINTIFF’S MOTION TO CONTINUE RULE 16 CONFERENCE

                  Plaintiff Tilihia Wilson (“Plaintiff”) respectfully moves the Court to continue the Rule 16

           conference in this matter until a later date. Plaintiff shows good cause for the continuance as

           follows:

                  1.         Plaintiff filed her Complaint on February 19, 2020. (Doc. 1).

                  2.         On April 23, 2018, the Court scheduled the Rule 16 conference in this matter for

           June 15, 2020 at 9:30 a.m. (Doc. 8).

                  3.         On May 18, 2020, Plaintiff filed a waiver of service as to Defendant 24/7

           Background Check LLC d/b/a Criminal 411 (“Defendant”). (Doc. 9).

                  4.         The waiver of service provides Defendant until July 14, 2020, to file its answer to

           Plaintiff’s complaint.

                  5.         Under the circumstances, Plaintiff respectfully requests that the Rule 16 conference

           be adjourned to a date after July 15, 2020, so that Defendant may answer Plaintiff’s Complaint

           and participate in the Rule 16 conference.



                                                              1
                Case 3:20-cv-00146 Document 13
                                            12 Filed 06/10/20 Page 1 of 2 PageID #: 27
                                                                                    24
       6.     No party will be prejudiced by the requested extension of time.

       7.     A proposed Order is submitted herewith.


                                    Respectfully submitted,

                                    /s/ Micah S. Adkins
                                    Micah S. Adkins
                                    TN BAR NO. 036451
                                    THE ADKINS FIRM, P.C.
                                    1025 Westhaven Blvd., Suite 220
                                    Franklin, Tennessee 37064
                                    T: (615) 370.9659
                                    F: (615) 370.4099
                                    MicahAdkins@ItsYourCreditReport.com
                                    COUNSEL FOR PLAINTIFF TILIHIA WILSON



                               CERTIFICATE OF SERVICE

I hereby certify that on June 10, 2020, I mailed the foregoing paper by U.S. Mail, postage pre-
paid, to the following:


 24/7 Background Check, LLC
 d/b/a Criminal 411
 c/o Registered Agent
 11520 N. Central Expressway
 Suite 230 Dallas, TX 75243


                                    /s/ Micah S. Adkins
                                    Micah S. Adkins




                                               2
    Case 3:20-cv-00146 Document 13
                                12 Filed 06/10/20 Page 2 of 2 PageID #: 28
                                                                        25
